EXHIBIT April 1, Confidential ALLIXON Co., Ltd. #1564-1, Seojin Bldg., 3rd Floor Seocho3-Dong, Seocho-Gu, Seoul, Korea 137-874 To: Allixon Co., Ltd. Attn: Allixon Consortium for the Thailand RFID-based Airport Projects From: Alien Technology Asia We, Alien Technology Asia, provide Allixon Co., Ltd. with official authorization as the exclusive supplier of Alien RFID products for Thailand RFID-based Airport Projects. 1.Sales Territory : Thailand RFID-based Airport Projects 2.Effective Period: 2010.03.31 >Effective Period can be extended by mutual agreement before the end of expiry date. /s/ Justin Chou Authorized Signature (2009.04.01)
